                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 E.A., b/n/f EDWARD A.,                          §
                                                 §
       Plaintiff,                                §
                                                 §   Civil Action No. 4:19-cv-00266
 v.                                              §   Judge Mazzant
                                                 §
 FRISCO INDEPENDENT SCHOOL                       §
 DISTRICT,                                       §
                                                 §
       Defendant.                                §
                                                 §


                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant Frisco Independent School District’s Motion to

Dismiss Plaintiff’s Original Complaint (Dkt. #5). Having considered the motion and relevant

pleadings, the Court finds that the motion should be DENIED.

                                        BACKGROUND

I.     Factual Summary

       Plaintiff E.A. b/n/f Edward A. (“E.A.” or “Plaintiff”) was, at the time the actions giving

rise to this suit occurred, a second-grade student with autism and a speech impairment eligible for

special education services.    Beginning in kindergarten, Plaintiff’s Admission Review and

Dismissal (“ARD”) committee recommended placing Plaintiff in a Structured Learning Class

(“SLC”). A SLC is a self-contained program for students with autism.

       Plaintiff’s home campus is Spears Elementary School (“Spears”). But because Spears did

not have a SLC program for kindergarten and first grade students, Plaintiff completed those grade

levels at Nichols Elementary School (“Nichols”), which had a classroom specifically constructed

to address the needs of SLC students.
       In May 2018, near the end of Plaintiff’s first grade year at Nichols, Defendant Frisco

Independent School District (“Frisco ISD” or “Defendant”) advised Plaintiff’s custodial

grandfather, Edward A. (“Mr. A”), that Nichols would not have a SLC for the 2018–2019 school

year. Accordingly, Mr. A was advised, Plaintiff would attend Fisher Elementary School (“Fisher”)

for the 2018–2019 school year.

       Mr. A responded by requesting an ARD committee meeting to discuss the change. At first,

Defendant declined Mr. A’s request on the ground that its decision to transfer Plaintiff from

Nichols to Fisher was a location decision solely within its discretion. After Mr. A persisted in his

request for an ARD committee meeting, Defendant convened such a meeting but apparently did

not reconsider the decision to transfer Plaintiff from Nichols to Fisher.

       Defendant allowed Mr. A to tour the Fisher campus. After his tour, Mr. A claimed that

Fisher was not equipped to handle students in the SLC in the same manner as Nichols. Mr. A

observed that the classroom at Fisher was not close to the drop off area and required students like

Plaintiff to be escorted through the school cafeteria where all the other students were gathering in

order to get to their classroom. Moreover, it was not equipped with a swing or with a restroom

like the classroom at Nichols. Students needing to use a private restroom allegedly would have to

be escorted to the teachers’ lounge, taking the student and an aide or the teacher out of the

classroom and into a room otherwise used only by teachers.

       Mr. A claims that Defendant admitted that it was moving Plaintiff, along with all other

SLC students, without consideration of individual needs but rather as a result of availability of

space for other nondisabled students and for administrative convenience. Mr. A argues that the

decision to move the students qualifying for special education services denied Plaintiff the least

restrictive environment to which he is entitled under the Individuals with Disabilities Education



                                                 2
Act (“IDEA”) because it denied Plaintiff the opportunity to interact with nondisabled peers

fundamental to his ability to develop proper social skills.

       Due to his concerns about the Fisher SLC, Mr. A inquired to the ARD committee as to

whether there were any other schools with a SLC for the 2018–2019 school year. He learned that

Norris Elementary School (“Norris”), like Nichols, had a classroom constructed specifically for a

SLC. On top of that, Mr. A learned that Plaintiff’s teacher was moving to Norris. Apparently

satisfied with the accommodations at Norris, Mr. A spoke with the Nichols Principal and requested

that Plaintiff be transferred to the SLC at Norris. The Nichols Principal informed Mr. A that, while

he could not guarantee anything, he believed the transfer request would be granted if Mr. A made

the request on the first day students could make such a request. Indeed, Mr. A made the request,

and the transfer was granted—Plaintiff now attends Norris.

       Mr. A filed a due process complaint and a requested an impartial due process hearing

pursuant to the IDEA on November 19, 2018. After reviewing the case, the Special Education

Hearing Officer (“SEHO”) determined that Plaintiff’s transfer from Nichols to Fisher did not

implicate any issue over which he could exercise jurisdiction. The SEHO accordingly granted

Defendant’s motion to dismiss the complaint.

II.    Procedural History

       On April 10, 2019, Plaintiff filed a Complaint (Dkt. #1). On May 9, 2019, Defendant filed

a Motion to Dismiss (Dkt. #5). On May 24, 2019, Plaintiff filed a Response (Dkt. #8). On May

30, 2019, Defendant filed a Reply (Dkt. #9).




                                                 3
                                       LEGAL STANDARD

I.      12(b)(1)

        Federal Rule of Civil Procedure 12(b)(1) authorizes dismissal of a case for lack of subject

matter jurisdiction when the district court lacks statutory and constitutional power to adjudicate

the case. Home Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir.

1998). If a Rule 12(b)(1) motion is filed in conjunction with other Rule 12 motions, the Court will

consider the jurisdictional attack under Rule 12(b)(1) before addressing any attack on the legal

merits. Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).

        In deciding the motion, the Court may consider “(1) the complaint alone; (2) the complaint

supplemented by the undisputed facts evidenced in the record; or (3) the complaint supplemented

by undisputed facts plus the [C]ourt’s resolution of disputed facts.” Lane v. Halliburton, 529 F.3d

548, 557 (5th Cir. 2008) (quoting Barrera-Montenegro v. United States, 74 F.3d 657, 659 (5th Cir.

1996)). The Court will accept as true all well-pleaded allegations set forth in the complaint and

construe those allegations in the light most favorable to the plaintiff. Truman v. United States, 26

F.3d 592, 594 (5th Cir. 1994). Once a defendant files a motion to dismiss under Rule 12(b)(1) and

challenges jurisdiction, the party invoking jurisdiction has the burden to establish subject matter

jurisdiction. See Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir. 1980). The

Court will grant a motion to dismiss for lack of subject matter jurisdiction only if it appears certain

that the claimant cannot prove a plausible set of facts to support a claim that would entitle it to

relief. Lane, 529 F.3d at 557.

II.     12(b)(6)

        The Federal Rules of Civil Procedure require that each claim in a complaint include a “short

and plain statement . . . showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each



                                                   4
claim must include enough factual allegations “to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When

considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true all well-pleaded

facts in plaintiff’s complaint and view those facts in the light most favorable to the plaintiff.

Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the

complaint, any documents attached to the complaint, and any documents attached to the motion to

dismiss that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine

whether the complaint states a claim for relief that is plausible on its face. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “But where the well-

pleaded facts do not permit the [C]ourt to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

       In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and

disregard conclusory allegations, for they are “not entitled to the assumption of truth.” Iqbal, 556

U.S. at 664. Second, the Court “consider[s] the factual allegations in [the complaint] to determine

if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for enough

facts to raise a reasonable expectation that discovery will reveal evidence of the necessary claims



                                                  5
or elements.’” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009) (citation omitted). This

evaluation will “be a context-specific task that requires the reviewing [C]ourt to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.

        Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Id. at 678 (quoting

Twombly, 550 U.S. at 570).

                                            ANALYSIS

        Defendant moves the Court to dismiss this action on the grounds that it lacks subject matter

jurisdiction and that Plaintiff failed to state a claim upon which relief can be granted. The Court

addresses each argument in turn.

I.      12(b)(1)

        Defendant argues first that the Court does not have subject matter jurisdiction over this

case. Its logic goes as follows: (1) the decision to move E.A. from Nichols to Fisher was not an

“educational placement” within the meaning of the IDEA; (2) because the move was not an

“educational placement” under the IDEA, the SEHO correctly determined it did not have

jurisdiction over Plaintiff’s IDEA claims; and (3) because the SEHO lacks jurisdiction over

Plaintiff’s IDEA claim, the Court likewise lacks jurisdiction over Plaintiff’s IDEA claim. The

Court disagrees with Defendant’s conclusion that because the SEHO lacks jurisdiction, it too lacks

jurisdiction.

        The IDEA’s implementing regulations give a parent or public agency the right to “file a

due process complaint on any matter relating to the identification, evaluation, or educational

placement of a child with a disability, or the provision of a [Free Appropriate Public Education

(“FAPE”)] to the child.” 34 C.F.R. §§ 300.507(a)(1); 300.503(a)(1)–(2);) 19 TEX. ADMIN. CODE



                                                  6
§ 89.1151(a). A SEHO then conducts a due process hearing and decides the case. But the SEHO

has jurisdiction only over matters relating to the identification, evaluation, or educational

placement of a child with a disability, or the provision of a FAPE to the child.

        The sole issue before the SEHO in this case was whether the location of Plaintiff’s

educational services was an “educational placement” within the meaning of the IDEA that would

trigger the Defendant’s obligation under the IDEA to conduct an ARD committee meeting and

provide prior written notice. After consideration, the SEHO determined the following:

        [Defendant] did not change [Plaintiff’s] placement when it changed the physical
        location of his SLC program and did not have to provide prior written notice before
        doing so. Since [Plaintiff’s] program remained unchanged and no change in
        educational placement occurred, this special education hearing officer has no
        educational placement dispute to adjudicate. As such, Petitioner has failed to raise
        any issue under this hearing officer’s IDEA jurisdiction.

(Dkt. #8-1). In other words, the SEHO determined that he lacked jurisdiction because Plaintiff’s

transfer was not an “educational placement” under the IDEA.

        Defendant argues that the Court therefore lacks jurisdiction over this case. In so arguing,

Defendant assumes that the Court’s jurisdiction over this claim depends on the SEHO’s

jurisdiction over the claim. But Defendant fails to provide any case support for this proposition,

and the Court sees no reason why its subject matter jurisdiction would be premised on that of the

SEHO.

        Instead, the Court has subject matter jurisdiction in this case because the case arises under

federal law—specifically the IDEA and § 504. See Merrill Lynch, Pierce, Fenner & Smith Inc. v.

Manning, 136 S. Ct. 1562, 1569 (2016); see also Gunn v. Minton, 568 U.S. 251, 256 (2013), 568

U.S. at 257 (citing Am. Well Works Co. v. Layne & Bowler Co., 241 U.S. 257, 260 (1916)) (“Most

directly, a case arises under federal law when federal law creates the cause of action asserted.”).

If the Court finds a federally created cause of action on the face of Plaintiff’s well-pleaded

                                                 7
complaint, the Court may exercise federal question jurisdiction over the claim. Thus, the Court

has federal question jurisdiction over the present action; the SEHO’s lack of jurisdiction due to his

determination that there was no “educational placement” is inapposite. 1

         Defendant also argues that the Court lacks jurisdiction over Plaintiff’s claim under § 504

of the Rehabilitation Act. Defendant’s argument is that, to the extent Plaintiff’s § 504 claim is

based on Defendant’s failure to provide Plaintiff with a FAPE, Plaintiff must exhaust his

administrative remedies under the IDEA before filing suit in federal court. The Court disagrees.

         As this Court has previously explained, see Boggs v. Krum Indep. School Dist., 376 F.

Supp. 3d 714, 720 (E.D. Tex. 2019), a failure to exhaust administrative remedies is merely a

precondition to suit—not a jurisdictional prerequisite. See Flagg v. Stryker Corp., 819 F.3d 132,

142 (5th Cir. 2016) (citing Young v. City of Houston, 906 F.2d 177, 180 (5th Cir. 1990)) (“Absent

a jurisdictional nature to ‘failure to exhaust,’ we treat such failures to exhaust as affirmative

defenses, not jurisdictional prerequisites.”); Gardner v. School Bd. Of Caddo Parish, 958 F.2d

108, 112 (5th Cir. 1992) (suggesting that a failure to exhaust an IDEA claim is not jurisdictional

“because there is a judicial exception to exhaustion when exhaustion would be futile or

inadequate”); Wright v. Hollingsworth, 260 F.3d 357, 358 n.2 (5th Cir. 2001) (explaining that

exhaustion under a different statute was “not jurisdictional and may be subject to certain defenses

such as waiver, estoppel or equitable tolling”). Accordingly, regardless of whether Plaintiff has

indeed failed to exhaust his administrative remedies under the IDEA, the Court will not dismiss

Plaintiff’s Rehabilitation Act claims for lack of subject matter jurisdiction as a result.




1
  As discussed in section II, infra, the Court recognizes that its review of a SEHO’s decision is “virtually de novo.”
It is not persuaded, however, that this applies to a jurisdiction determination. Indeed, the question whether the
SEHO has jurisdiction is entirely separate from the question whether the district court does.

                                                           8
II.    12(b)(6)

       Defendant next argues that the Court should dismiss Plaintiff’s claim on the ground that

Plaintiff (1) failed to establish a violation of the IDEA, and (2) failed to establish a violation of

§ 504 of the Rehabilitation Act. The Court addresses each argument in turn.

       First, Defendant contends that Plaintiff has failed to state an IDEA claim because

Defendant’s transfer of Plaintiff from Nichols to Fisher does not implicate Plaintiff’s

identification, evaluation, educational placement, or receipt of a FAPE. The SEHO determined

that the transfer was not an “educational placement” within the meaning of the IDEA.

       “Under the IDEA, a federal district court’s review of a state hearing officer’s decision is

‘virtually de novo.’” Adam J. v. Keller Indep. Sch. Dist., 328 F.3d 804, 808 (5th Cir. 2003). The

court must reach an independent decision based on a preponderance of the evidence. Hous. Indep.

Sch. Dist. v. Bobby R., 200 F.3d 341, 347 (5th Cir. 2000); Cypress-Fairbanks Independent School

Dist. v. Michael F. b/n/f Barry F, 118 F.3d 245, 252 (5th Cir. 1997). However, this requirement

“is by no means an invitation to the courts to substitute their own notions of sound educational

policy for those of the school authorities which they review.” Bd. of Educ. of the Hendrick Hudson

Cent. Sch. Dist., Westchester Cty. v. Rowley, 458 U.S. 176, 206, 102 S.Ct. 3034, 73 L.Ed.2d 690

(1982). Instead, “due weight” is to be given to the hearing officer’s decision. Id.

       After reviewing the complaint and motions, the Court finds that Plaintiff has at least

plausibly alleged an IDEA violation. Even according “due weight” to the SEHO’s decision, the

Court finds that Plaintiff’s complaint presents allegations that, if true, could plausibly support the

claim that E.A.’s transfer concerned his “educational placement” within the meaning of the IDEA.

Accordingly, Plaintiff’s pleadings on the issue whether there was an IDEA violation are sufficient

to survive a motion to dismiss under Rule 12(b)(6).



                                                  9
           Second, Defendant contends Plaintiff failed to both (1) state a standard disability

    discrimination claim under § 504 of the Rehabilitation Act, and (2) state a disability discrimination

    claim under the Rehabilitation Act predicated on compliance with the IDEA. After reviewing the

    complaint and motions, the Court finds that Plaintiff has at least plausibly alleged both a standard

    disability discrimination claim and a disability discrimination claim predicated on the alleged

    denial of a FAPE.       Accordingly, Plaintiff’s pleadings on the issue whether there were

    Rehabilitation Act violations are sufficient to survive a motion to dismiss under Rule 12(b)(6).

                                             CONCLUSION
.
           For the foregoing reasons, it is hereby ORDERED that Defendant Frisco Independent

    School District’s Motion to Dismiss Plaintiff’s Original Complaint (Dkt. #5) is DENIED.

           IT IS SO ORDERED.

           SIGNED this 5th day of November, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                     10
